Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terauchi  (JP2007252096).
	As to independent claim 4,  Terauchi teaches a rotor location sensing apparatus (3), comprising: a central shaft (11); a magnet (18, 19) coupled to the central shaft (11); and a sensor portion (see figure 1) disposed corresponding to the magnet (18, 19); wherein the sensor portion comprises a substrate (24), a first group including a plurality of Hall sensors (21) disposed on the substrate (24), and a second group including a plurality of Hall sensors (22) disposed on the substrate (24) and spaced apart from the first group, J:\DPL\LGI\20 1D1 \Application\DPL-LGI-201 D 1_Application.docx/whs22DPL.LGI.201D1 wherein the plurality of Hall sensors (21) of the first group 
As to claim 5/4, Terauchi teaches wherein when one of the first group (21) and the second group (22) does not operate, the other group operates as shown in figures 1 and 2.  
Allowable Subject Matter
Claims 6, 17, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note Claim 17 and 19 depend on claim 6
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    256
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    304
    603
    media_image2.png
    Greyscale

	in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Hannewald (9,356,496) teaches A permanent magnet wheel with transducer magnets arranged with an angular offset is prefixed on the shaft, in particular, on a side of the carrier element that faces away from the rotor magnets. The permanent magnet wheel is spaced axially apart from the carrier element such that, in the event of a rotary motion of the shaft caused by the magnetic fields of the transducer magnets, correspondingly desired measurement signal profiles are brought about in the Hall sensors. The shaft is set in rotary motion and measurement signal profiles of the Hall sensors are detected, but Hannewald doesn’t teaches wherein the first Hall sensor and the third Hall sensor are arranged to overlap in a radial direction about the central shaft, and the second Hall sensor and the fourth Hall sensor are arranged to overlap in a radial direction about the central shaft and wherein the plurality of Hall sensors of the second group includes at least three second Hall sensors disposed on the first 
Woo (US PG Pub 2014/0167572) teaches The rotor 50 is coupled to the outer circumferential surface of the rotating shaft 30, and the outer circumferential surface of the rotor 50 faces the stator 40. The rotor 50 includes a rotor core and a magnet. When a current is applied to the stator 40, the rotor 50 is rotated by electromagnetic interaction of the stator 40 and the rotor 50, and therefore the rotating shaft 30 is rotated in conjunction with the rotation of the rotor 50. Since the rotating shaft 30 is connected to the steering column of the vehicle through a reduction gear (not shown), the steering column can be also rotated by the rotation of the rotating shaft 30. Thus, the EPS motor assists the rotation of the steering column which is rotated in conjunction with rotation of a steering wheel of a driver. A printed circuit board (PCB) 80 is coupled to an upper surface of the bracket 20. Sensors 91 and 92 are disposed on an upper surface of the PCB 80. The sensors 91 and 92 may be classified into a main sensor 91 and a sub sensor 92 in accordance with their positions. The main sensor 91 may be located adjacent to the rotating shaft 30 compared to the sub sensor 92. The main sensor 91 detects a change in polarity of the sensing magnet 70 which will be described later, or a change in magnetic flux, and outputs sensing signals used in calculating a rotation angle of the rotor 50, but Woo doesn’t teaches wherein the first Hall sensor and the third Hall sensor are arranged to overlap in a radial direction about the central shaft, and the second Hall sensor and the fourth Hall sensor are arranged to overlap in a radial direction about the central shaft and wherein the plurality of Hall sensors of the second group includes at least three second Hall sensors disposed on the first circumference 
Note Claims 2-3, 8-15 depend on allowable claim 1 and Claims 16, 18, 20 depend on allowable claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        January 13, 2022